Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. §1350, as adopted), Giri Devanur, the President and Chief Executive Officer of AMERI HOLDINGS, Inc. (the "Company"), and Edward O'Donnell, the Chief Financial Officer of the Company, each hereby certifies that, to the best of his or her knowledge: The Company's Quarterly Report on Form 10-Q for the period ended March31, 2016, to which this Certification is attached as Exhibit 32 (the "Periodic Report"), fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 16, 2016 /s/ Giri Devanur Giri Devanur President and Chief Executive Officer (Principal Executive Officer) Date: May 16, 2016 /s/ Edward O'Donnell Edward O'Donnell Chief Financial Officer (Principal Financial and Accounting Officer) A signed original of this written statement required by Section906, or other document authenticating, acknowledging or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
